DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 6, 11 and 16 are amended.
Claims 3, 8, 13 and 18 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action in view of the Examiner’s amendment is persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s amendment was given in an interview with Anthony Zhang (Reg. # 79,487) on May 20th, 2021 via electronic mail (see attached interview summary #20210524).

The application has been amended as follows:
	Claims 1, 6, 11 and 16 are amended (see attached).

Response to Arguments
Applicant’s arguments (see remarks pages 1- 5 of 5) filed April 26th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered, and are persuasive. The rejection is withdrawn.


Allowable Subject Matter
Claims 1, 6, 11 and 16 are allowed. Claims 2, 4, 5, 7, 9, 10, 12, 14, 15, 17, 19 and 20 are also allowable for being dependent on an allowable base claim as set forth above.	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469